  Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 1 of 56 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

                                                         §
 SOVEREIGN PEAK VENTURES, LLC,                           §
                                                         §
       Plaintiff,                                        §
                                                         §   JURY TRIAL DEMANDED
 v.                                                      §
                                                         §
 TCL TECHNOLOGY GROUP CORPORATION,                       §   C.A. NO. ____________
 TCL INDUSTRIES HOLDINGS CO., LTD.,                      §
 TCL ELECTRONICS HOLDINGS LTD.,                          §
 TCL COMMUNICATION TECHNOLOGY                            §
 HOLDINGS LTD.,                                          §
 HUIZHOU TCL MOBILE COMMUNICATION CO.                    §
 LTD.,                                                   §
 TCT MOBILE WORLDWIDE LTD.,                              §
 TCT MOBILE INTERNATIONAL LTD.,                          §
 SHENZEN TCL NEW TECHNOLOGIES CO. LTD.,                  §
 TCL KING ELECTRICAL APPLIANCES                          §
 (HUIZHOU) CO. LTD.,                                     §
 TCL MOKA INTERNATIONAL LTD., and                        §
 TCL MOKA MANUFACTURING S.A. DE C.V.                     §
                                                         §
       Defendants.                                       §
                                                         §

            PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiff Sovereign Peak Ventures, LLC (“SPV”) files this Complaint against Defendants

TCL Technology Group Corporation (“TCL Corp.”), TCL Industries Holdings Co., Ltd. (“TCL

Industries”), TCL Electronics Holdings Ltd. (“TCL Electronics”), TCL Communication

Technology Holdings Ltd. (“TCL Communication”), Huizhou TCL Mobile Communication Co.

Ltd. (“Huizhou TCL”), TCT Mobile Worldwide Ltd. (“TCT Mobile Worldwide”), TCT Mobile

International Ltd. (“TCT Mobile Int’l”), Shenzhen TCL New Technologies Co. Ltd. (“TCL

Technology”), TCL King Electrical Appliances (Huizhou) Co. Ltd. (“TCL King”), TCL Moka

International Ltd. (“TCL Moka Int’l”), and TCL Moka Manufacturing S.A. de C.V. (“TCL Moka


                                            1
  Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 2 of 56 PageID #: 2




Mfg.”) (collectively TCL, TCL Industries, TCL Electronics, TCL Communication, Huizhou TCL,

TCT Mobile Worldwide, TCT Mobile Int’l, TCL Technology, TCL King, TCL Moka Int’l, and

TCL Moka Mfg. are referred to as “Defendants,” “TCL Group,” or “TCL”) for infringement of

U.S. Patent No. 6,925,097 (the “ʼ097 patent”), U.S. Patent No. 7,685,498 (the “ʼ498 patent”), U.S.

Patent No. 8,019,169 (the “ʼ169 patent”), U.S. Patent No. 8,737,476 (the “ʼ476 patent”), U.S.

Patent No. 8,971,401 (the “ʼ401 patent”), U.S. Patent No. 9,042,457 (the “ʼ457 patent”), and U.S.

Patent No. 9,414,059 (the “ʼ059 patent”), collectively, the “Asserted Patents.”

                                         THE PARTIES

       1.      Sovereign Peak Ventures, LLC is a Texas limited liability company, with a

principal place of business in Plano, TX. SPV resides in this District.

       2.      On information and belief, TCL Technology Group Corporation, formerly known

as TCL Corporation, is a corporation organized under the laws of the People’s Republic of China

with a principal place of business in Huizhou City, Guangdong, P.R. China. TCL Corp. with TCL

Group induces its subsidiaries, affiliates, retail partners, and customers in the making, using,

selling, offering for sale, and/or importing throughout the United States, including within this

District, products, such as mobile phones and televisions, accused of infringement. TCL Corp. in

agency with the TCL Group provides a distribution channel of infringing products within this

District and the U.S. nationally.

       3.      On information and belief, TCL Industries Holdings Co., Ltd. is a corporation

organized under the laws of the People’s Republic of China with a principal place of business

located at 22/F, TCL Technology Building, 17 Huifeng 3rd Road, Huizhou, Guangdong, 516000

P.R. China. TCL Corp. holds a controlling interest in TCL Industries. TCL Industries with TCL

Group induces its subsidiaries, affiliates, retail partners, and customers in the making, using,



                                                 2
  Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 3 of 56 PageID #: 3




selling, offering for sale, and/or importing throughout the United States, including within this

District, products, such as mobile phones and televisions, accused of infringement. TCL Industries

in agency with the TCL Group provides a distribution channel of infringing products within this

District and the U.S. nationally.

       4.      On information and belief, TCL Electronics Holdings Ltd., formerly known as TCL

Multimedia Technology Holdings Ltd., is a corporation organized under the laws of the Cayman

Islands with a registered address at P.O. Box 309, Ugland House, Grand Cayman, KY1-1104,

Cayman Islands. TCL Electronics has a principal place of business at 9 Floor, TCL Electronics

Holdings Limited Building, TCL International E City, #1001 Zhongshan Park Road, Nanshan

District, Shenzhen, Guangdong, 518067 P.R. China. TCL Electronics also has a location located

at 7/F, TCL Building, 22 Science Park E, Hong Kong Science Park, Hong Kong. TCL has a

controlling interest in TCL Electronics. TCL Electronics is a subsidiary of TCL Industries

Holdings (Hong Kong) Co. Ltd., which is wholly-owned by TCL Industries. TCL Electronics

operates in agency as part of the TCL Group. TCL Electronics operates its subsidiaries along with

itself as the TCL Group. TCL Electronics with TCL Group, either itself and/or through the

activities of its subsidiaries, makes, uses, sells, offers for sale, and/or imports throughout the

United States, including within this District, products, such as mobile phones and televisions,

accused of infringement.

       5.      On information and belief, TCL Communication Technology Holdings Ltd. is a

corporation organized under the laws of the People’s Republic of China with a principal place of

business in Shenzhen, Guangdong, P.R. China. TCL Communication is wholly owned by TCL

Electronics. TCL Communication performs research and development in connection with the

mobile phones accused of infringement in this Complaint and operates in concert with other



                                                3
  Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 4 of 56 PageID #: 4




members of the TCL Group to manufacture and import mobile phones accused of infringement in

this Complaint within this District.

       6.      On information and belief, Huizhou TCL Mobile Communication Co. Ltd. is a

company organized and existing under the laws of the People’s Republic of China with a principal

place of business at No. 86 Hechang Qi Lu Xi, Zhongkai Gaoxin District, Huizhou City, Guandong

Province, P.R. China. Huizhou TCL is wholly owned by TCL Communication. Huizhou TCL

regularly imports and inserts into the stream of commerce mobile phones and related goods, such

that infringing mobile phones will be offered for sale and sold in this District. Huizhou TCL

operates in agency as part of the TCL Group.

       7.      On information and belief, TCT Mobile Worldwide Ltd. is a corporation organized

under the laws of Hong Kong with a principal place of business at 5/F HK Science Park Bldg.,

Shatin, NT, Hong Kong. TCT Mobile Worldwide is wholly owned by TCL Communication. TCT

Mobile Worldwide regularly imports and inserts into the stream of commerce mobile phones and

components of mobile phones, such that infringing mobile phones will be offered for sale and sold

in this District. TCT Mobile Worldwide operates in agency as part of the TCL Group.

       8.      On information and belief, TCT Mobile International Ltd. is a corporation

organized and existing under the laws of Hong Kong, with a principal place of business located at

1910-12A Tower 3, China Hong Kong City, 33 Canton Road, Tsim Sha Tsui, 31802888 Hong

Kong. TCT Mobile Int’l is wholly owned by TCT Mobile Worldwide. TCT Mobile Int’l regularly

imports and inserts into the stream of commerce mobile phones and components of mobile phones,

such that infringing mobile phones will be offered for sale and sold in this District. TCT Mobile

Int’l operates in agency as part of the TCL Group.




                                                4
  Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 5 of 56 PageID #: 5




         9.    On information and belief, Shenzhen TCL New Technologies Co. is a company

organized and existing under the laws of the People’s Republic of China with a principal place of

business at 5 Shekou Industrial Avenue Shenzhen, 518067 P.R. China. TCL Technology is a

subsidiary of TCL Electronics. TCL Technology performs research and development in

connection with the televisions accused of infringement in this Complaint and operates in concert

with other members of the TCL Group to manufacture and import televisions accused of

infringement in this Complaint within this District.

         10.   On information and belief, TCL King Electrical Appliances (Huizhou) Co. Ltd. is

a company organized and existing under the laws of the People’s Republic of China with a principal

place of business at 78 Zhongkai Development Zone Huizhou, 516006, China. TCL King is a

subsidiary of TCL Electronics. TCL King regularly imports and inserts into the stream of

commerce televisions and related goods, such that infringing televisions will be offered for sale

and sold in this District. TCL King operates in agency as part of the TCL Group.

         11.   On information and belief, TCL Moka International Ltd. is a company organized

and existing under the laws of the People’s Republic of China with a principal place of business at

13/F, TCL Tower, 8 Tai Chung Road, Tsuen Wan, New Territories Hong Kong. TCL Moka Int’l

is wholly-owned by TCL Electronics. TCL Moka Int’l regularly imports and inserts into the stream

of commerce televisions and components of televisions, such that infringing televisions will be

offered for sale and sold in this District. TCL Moka Int’l operates in agency as part of the TCL

Group.

         12.   On information and belief, TCL Moka Manufacturing S.A. de C.V. is a company

organized under the laws of Mexico with a principal place of business at Calle 4ta. No. 55, Cd.

Industrial Otay, Tijuana 22500, Mexico. TCL Moka Mfg. is wholly-owned by TCL Electronics.



                                                 5
  Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 6 of 56 PageID #: 6




TCL Moka Mfg. regularly imports and inserts into the stream of commerce televisions and

components of televisions, such that infringing televisions will be offered for sale and sold in this

District. TCL Moka Mfg. operates in agency as part of the TCL Group.

       13.     On information and belief, Defendants are an interrelated group of companies

which collectively compromise one of the largest electronics manufacturers in the United States.

       14.     The Asserted Patents were invented by employees of Panasonic Corporation

(“Panasonic”). Founded in 1918, Panasonic has been at the forefront of the electronics industry for

over a century. Panasonic made numerous innovations in the home appliance, battery, mobile

phone, and television industries. Indeed, Panasonic’s invention of the “Paper Battery” in 1979 is

widely credited as enabling the compact electronics of today. In 1991, Panasonic released the

Mova P, the smallest and lightest mobile phone on the market, which revolutionized the industry

by showing the demand for a compact, lightweight device. Panasonic also produced the first wide-

format plasma display and developed the first digital television for the U.S. market. Panasonic’s

history of innovation is also borne out by its intellectual property. Indeed, a search of the USPTO

database where the patent assignee is “Panasonic” yields over 27,000 matches.

       15.     TCL was founded in the People’s Republic of China in the early 1980s and

continues as a partially state-owned enterprise of the Chinese government. TCL launched in North

America in 2014 and portrays itself as “America’s Fastest-Growing TV Brand.” See, e.g.,

https://tcl.com/eu/en/aboutTCL/the-group.html; https://www.tclusa.com/aboutus/our-story.

       16.     Prior to the filing of the Complaint, SPV repeatedly attempted to engage TCL

and/or its agents in licensing discussions related to the Asserted Patents, including but not limited

to providing a non-discriminatory offer to license the portfolio on a worldwide basis, including

both implementation and any standards-essential patents in the portfolio, that was reasonable for



                                                 6
  Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 7 of 56 PageID #: 7




a license taken in the absence of litigation. TCL ignored these overtures. TCL’s past and

continuing sales of its devices i) willfully infringe the Asserted Patents and ii) impermissibly take

the significant benefits of SPV’s patented technologies without fair compensation to SPV.

       17.     On information and belief, Defendants operate in agency with each other as a group.

See, e.g., https://tcl.com/eu/en/aboutTCL/thegroup.html (“The group has 75,000 employees, 28

Research and Development laboratories and 22 production sites.”). TCL induces its subsidiaries,

affiliates, retail partners, and customers in the making, using, selling, offering for sale, and/or

importing throughout the United States, including within this District, products, such as mobile

phones and televisions, accused of infringement. Defendants provide a distribution channel of

infringing products within this District and the U.S. nationally. Defendants, between and amongst

themselves, purposefully direct the Accused Products into established distribution channels within

this District and the U.S. nationally.

       18.     On information and belief, Defendants maintain a corporate presence in the United

States via at least its, U.S.-based sales subsidiaries including, TTE Technology, Inc. and TCT

Mobile (US) Inc. TTE Technology, Inc. is a Delaware corporation with a principal place of

business at 1860 Compton Avenue, Corona, California 92881. TTE Technology, Inc. provides

sales, distribution, research, and development support in North America as part of the TCL Group

and for its parents, e.g., TCL Corp. TTE Technology, Inc. is an agent of Defendants. TCT Mobile

(US) Inc. is a Delaware corporation with a principal place of business at 25 Edelman, Suite 200,

Irvine, California 92618. TCT Mobile (US) Inc. provides sales, distribution, research, and

development support in North America as part of the TCL Group and for its parents, e.g., TCL

Corp. TCT Mobile (US) Inc. is an agent of Defendants. At the direction and control of Defendants,




                                                 7
  Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 8 of 56 PageID #: 8




U.S.-based sales subsidiaries including, TTE Technology, Inc. and TCT Mobile (US) Inc., import

infringing products, such as mobile phones and televisions, into the United States and this District.

       19.     On information and belief, TCL and its U.S.-based sales subsidiaries (which act as

part of a global network of overseas sales and manufacturing subsidiaries on behalf of TCL) have

operated as agents of one another and vicariously as parts of the same business group to work in

concert together and enter into agreements that are nearer than arm’s length. For example, TCL

Industries, alone and via at least the activities of its U.S.-based sales subsidiaries (e.g., TTE

Technology, Inc. and TCT Mobile (US) Inc.), conducts business in the United States, including

importing, distributing, and selling mobile phones and televisions that incorporate devices,

systems, and processes that infringe the Asserted Patents in Texas and this judicial district. See

Trois v. Apple Tree Auction Center, Inc., 882 F.3d 485, 490 (5th Cir. 2018) (“A defendant may be

subject to personal jurisdiction because of the activities of its agent within the forum state….”);

see also Cephalon, Inc. v. Watson Pharmaceuticals, Inc., 629 F. Supp. 2d 338, 348 (D. Del. 2009)

(“The agency theory may be applied not only to parents and subsidiaries, but also to companies

that are ‘two arms of the same business group,’ operate in concert with each other, and enter into

agreements with each other that are nearer than arm’s length.”).

       20.     Through offers to sell, sales, imports, distributions, and other related agreements to

transfer ownership of Defendants’ electronics, such as mobile phones and televisions, with

distributors and customers operating in and maintaining a significant business presence in the U.S.

and/or its U.S. subsidiaries, TTE Technology Inc. and TCT Mobile (US) Inc., Defendants do

business in the U.S., the state of Texas, and in the Eastern District of Texas.




                                                  8
  Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 9 of 56 PageID #: 9




                                 JURISDICTION AND VENUE

       21.     This action arises under the patent laws of the United States, namely 35 U.S.C. §§

271, 281, and 284-285, among others.

       22.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       23.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(c). Each

Defendant is a foreign entity and may be sued in any judicial district under 28 U.S.C. § 1391(c)(3).

       24.     This Court has general and specific personal jurisdiction over Defendants pursuant

to due process and/or the Texas Long Arm Statute because, inter alia, (i) Defendants have done

and continue to do business in Texas and (ii) Defendants have, directly and through intermediaries,

committed and continue to commit acts of patent infringement in the State of Texas, including

making, using, offering to sell, and/or selling accused products in Texas, and/or importing accused

products into Texas, including by Internet sales and sales via retail and wholesale stores, inducing

others to commit acts of patent infringement in Texas, and/or committing a least a portion of any

other infringements alleged herein. Defendants have placed, and are continuing to place, infringing

products into the stream of commerce, via an established distribution channel, with the knowledge

and/or understanding that such products are sold in Texas, including in this District. Defendants

have derived substantial revenues from its infringing acts occurring within Texas and within this

District. Defendants have substantial business in this State and judicial district, including: (A) at

least part of its infringing activities alleged herein; and (B) regularly doing or soliciting business,

engaging in other persistent conduct, and/or deriving substantial revenue from infringing goods

offered for sale, sold, and imported, and services provided to Texas residents vicariously through




                                                  9
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 10 of 56 PageID #: 10




and/or in concert with its alter egos, intermediaries, agents, distributors, importers, customers,

subsidiaries, and/or consumers.

        25.     This Court has personal jurisdiction over Defendants, directly or through

intermediaries, distributors, importers, customers, subsidiaries, and/or consumers including its

U.S.-based sales subsidiaries, e.g., TTE Technology, Inc. and TCT Mobile (US) Inc. Through

direction and control of such subsidiaries, Defendants have committed acts of direct and/or indirect

patent infringement within Texas, and elsewhere within the United States, giving rise to this action

and/or has established minimum contacts with Texas such that personal jurisdiction over

Defendants would not offend traditional notions of fair play and substantial justice. TTE

Technology, Inc. and TCT Mobile (US) Inc. are wholly-owned subsidiaries of TCL. The primary

business of TTE Technology, Inc. and TCT Mobile (US) Inc. is the marketing and sale of

electronic products in the United States. TCL has a 100% controlling ownership interest in TTE

Technology, Inc. and TCT Mobile (US) Inc. and maintains more than half of the voting rights for

such subsidiaries as its basis for control. Id. Upon information and belief, TCL compensates TTE

Technology, Inc. and TCT Mobile (US) Inc. for its sales support services in the United States. As

such, TCL has a direct financial interest in its U.S.-based subsidiaries, and vice versa.

        26.     Personal jurisdiction is proper because Defendants have committed acts of

infringement in this District. This Court has personal jurisdiction over Defendants because, inter

alia, this action arises from activities Defendants purposefully directed towards the State of Texas

and this District.

        27.     Exercising personal jurisdiction over Defendants in this District would not be

unreasonable given Defendants’ contacts in this District, the interest in this District of resolving

disputes related to products sold herein, and the harm that would occur to SPV.



                                                 10
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 11 of 56 PageID #: 11




        28.     In addition, Defendants have knowingly induced and continue to knowingly induce

infringement within this District by advertising, marketing, offering for sale and/or selling devices

pre-loaded with infringing functionality within this District, to consumers, customers,

manufacturers, distributors, resellers, partners, and/or end users, and providing instructions, user

manuals, advertising, and/or marketing materials which facilitate, direct or encourage the use of

infringing functionality with knowledge thereof.

        29.     Personal jurisdiction also exists specifically over each of the Defendants because

each, directly or through affiliates, subsidiaries, agents, or intermediaries, transacts business in this

State or purposefully directed at this State (including, without limitation, retail stores including

Best Buy and Walmart) by making, importing, offering to sell, selling, and/or having sold

infringing products within this State and District or purposefully directed at this State or District.

        30.     Personal jurisdiction also exists specifically over each of the Defendants because

Defendants have overlapping executives, interlocking corporate structures, and close relationships

as manufacturer, importer, and distributor of the products accused of infringement.

        31.     To the extent any foreign Defendant is not subject to jurisdiction in any state’s court

of general jurisdiction, exercising jurisdiction over such Defendant in this State and this District

would be consistent with due process and this State’s long-arm statute and under national contacts

in light of facts alleged in this Complaint.

        32.     In addition, each of the Defendants, directly or through affiliates, subsidiaries,

agents, or intermediaries, places infringing products into the stream of commerce knowing they

will be sold and used in Texas, and economically benefits from the retail sale of infringing products

in this State. For example, Defendants’ products have been sold and are available for sale in this

District at Best Buy and Walmart retail stores, and are also available for sale and offered for sale



                                                   11
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 12 of 56 PageID #: 12




in this District through online retailers such as Best Buy, Walmart, and Amazon. TCL also

advertises its infringing products to consumers in Texas and this District through its agent’s

websites. See, e.g., https://www.tclusa.com/products/home-theater.

       33. With respect to the Asserted Patents, the Accused Products devices that support H.265

video, including, but not limited to mobile phones (e.g., TCL 10L, TCL 10 PRO) and televisions

(e.g., 75S434, 65S434, 55S434, 50S434, 43S434, 40S330, 32S330, 49S303, 49S325, 49S305,

43S325, 43S305, 43S303, 40S303, 40S325, 40S305, 32S321, 32S331, 32S305, 32S327, 32S325,

32S301, 32S335, 28S305, 75S425, 75S423, 75S421, 75S435, 75S431, 65S401, 65S403, 65S425,

65S423, 65S405, 65S421, 65S435, 55S403, 55S401, 55S425, 55S423, 55S405, 55S421, 55S435,

50S423, 50S421, 50S425, 50S435, 49S425, 49S403, 49S405, 43S425, 43S403, 43S423, 43S421,

43S405, 43S435, 75S535, 65S517, 65S515, 65S525, 65S535, 55S515, 55S517, 55S525, 55S535,

50S525, 50S535, 49S515, 49S517, 43S515, 43S525, 43S517, 75R617, 75R615, 75R635, 65R625,

65R617, 65R615, 65R635, 55R617, 55R615, 55R613, 55R625, 55R635, 75Q825, 65Q825, 55S20,

55P607, 55P605, 75C803, 75C807, 65C807, 65US5800, 55C803, 55UP120, 50UP120, 43UP120,

55UP130, 50UP130, 43UP130, 55US5800, 43FP110, 49FP110, 55FSS3700, 32S3700, 48FS3700,

55FS3750, 48FS3750, 40FS3750, 28S3750, 32S3750, 55FS3800, 40FS3800, 32S3800,

50FS3850, 55S3850, 40FS3850, 32S3850, 48FS4610, 32S4610R, 40FS4610R, 48FS4610R,

55FS4610R, LE50UHDE5691), as well as, their components, and processes related to the same.

On information and belief, TCL controls or otherwise directs and authorizes all activities of its

U.S.-based sales subsidiaries, including TTE Technology Inc. and TCT Mobile (US) Inc. Such

directed and authorized activities include, the U.S. Subsidiaries’ using, offering for sale, selling,

and/or importing the Accused Products, their components, and/or products containing the same

that incorporate the fundamental technologies covered by the Asserted Patents. The Defendants’



                                                 12
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 13 of 56 PageID #: 13




U.S.-based sales subsidiaries (e.g., TTE Technology Inc. and TCT Mobile (US) Inc.) are

authorized to import, distribute, sell, or offer for sale the Accused Products on behalf of

Defendants. For example, TCL researches, designs, develops, and manufactures mobile phones

and then directs its U.S.-based sales subsidiaries to import, distribute, offer for sale, and sell the

Accused Products in the United States. See, e.g., United States v. Hui Hsiung, 778 F.3d 738, 743

(9th Cir. 2015) (finding that the sale of infringing products to third parties rather than for direct

import into the U.S. did not “place [defendants’] conduct beyond the reach of United States law

[or] escape culpability under the rubric of extraterritoriality”). Furthermore, Defendants’ U.S.-

based sales subsidiaries also administer, on behalf of Defendants, requests for service under and

any disputes arising from Defendants’ limited warranty of the Accused Products sold in the U.S.,

including in Texas and this judicial district. See, e.g., https://us.alcatelmobile.com/warranty/. Thus,

Defendants’ U.S.-based sales subsidiaries conduct infringing activities on behalf of Defendants.

       34. On information and belief, Defendants’ U.S.-based sales subsidiaries corporate

presence in the United States gives TCL substantially the business advantages that it would have

enjoyed if it conducted its business through its own offices or paid agents in the state. Defendants’

U.S.-based sales subsidiaries are authorized to import, distribute, sell, and offer for sale

Defendants’ products, including mobile phones incorporating infringing devices and processes, on

behalf of Defendants. For example, Defendants’ U.S.-based sales subsidiaries operate within

Defendants’ global network of sales subsidiaries in North and South America, Europe, Asia,

Africa, and the Middle East. In the U.S., including within the Eastern District of Texas,

Defendants’ mobile phones and televisions, which incorporate infringing devices and processes,

are imported, distributed, offered for sale, and sold.




                                                  13
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 14 of 56 PageID #: 14




       35. Via Defendants’ alter egos, agents, intermediaries, distributors, importers, customers,

subsidiaries, and/or consumers maintaining a business presence, operating in, and/or residing in

the U.S., Defendants’ products, including products and processes accused of infringing the

Asserted Patents, are or have been widely distributed and sold in retail stores, both brick and mortar

and online, in Texas including within this judicial district. See Litecubes, LLC v. Northern Light

Products, Inc., 523 F.3d 1353, 1369-70 (Fed. Cir. 2008) (“[T]he sale [for purposes of § 271]

occurred at the location of the buyer.”); see also Semcon IP Inc. v. Kyocera Corp., No. 2:18-cv-

00197-JRG, 2019 WL 1979930, at *3 (E.D. Tex. May 3, 2019) (denying accused infringer’s

motion to dismiss because plaintiff sufficiently plead that purchases of infringing products outside

of the United States for importation into and sales to end users in the U.S. may constitute an offer

to sell under § 271(a)). For example, Defendants’ phones are sold to end users by the U.S.-based

subsidiaries, distributors, and customers, including, but not limited to, TTE Technology Inc. and

TCT Mobile (US) Inc., online and at retail stores located throughout the Eastern District of Texas.

       36.     On information and belief, TCL has placed and continues to place infringing

products and/or products that practice infringing processes into the stream of commerce via

established distribution channels comprising at least subsidiaries and distributors, such as TTE

Technology Inc. and TCT Mobile (US) Inc., and customers such as AT&T and Verizon, with the

knowledge and/or intent that those products are and/or will be imported, used, offered for sale,

sold, and continue to be sold in the United States and Texas, including in this judicial district. For

example, in 2019 TCL reported 10,973 billion HK$ (about 13.42 billion USD) in North American

sales of its television products. See 2019 Annual Report, TCL ELECTRONICS (March 2020), at p.

189, available at https://doc.irasia.com/listco/hk/tclelectronics/annual/2019/ar2019.pdf. As a

result, TCL has, vicariously through and/or in concert with its alter egos, agents, intermediaries,



                                                 14
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 15 of 56 PageID #: 15




distributors, importers, customers, subsidiaries, and/or consumers, placed the Accused Products

into the stream of commerce via established distribution channels with the knowledge and/or intent

that those products were sold and continue to be sold in the United States and Texas, including in

this judicial district.

        37.      In the alternative, the Court has personal jurisdiction over Defendants under Federal

Rule of Civil Procedure 4(k)(2), because the claims for patent infringement in this action arise

under federal law, Defendants are not subject to the jurisdiction of the courts of general jurisdiction

of any state, and exercising jurisdiction over Defendants is consistent with the U.S. Constitution.

        38.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because,

among other things, Defendant is not a resident in the United States, and thus may be sued in any

judicial district, including this one, pursuant to 28 U.S.C. § 1391(c)(3). See In re HTC Corp., 889

F.3d 1349, 1357 (Fed. Cir. 2018) (“The Court’s recent decision in TC Heartland does not alter”

the alien-venue rule.).

                                              COUNT I
                          (INFRINGEMENT OF U.S. PATENT NO. 6,925,097)

        39.      Plaintiff incorporates paragraphs 1 through 38 herein by reference.

        40.      SPV is the assignee of the ’097 patent, entitled “Decoder, decoding method,

multiplexer, and multiplexing method,” with ownership of all substantial rights in the ’097

patent, including the right to exclude others and to enforce, sue, and recover damages for past

and future infringements.

        41.      The ’097 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’097 patent issued from U.S. Patent Application No.

09/820,311.




                                                  15
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 16 of 56 PageID #: 16




       42.     TCL has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’097 patent in this judicial district and elsewhere in Texas

and the United States.

       43.     On information and belief, TCL designs, develops, manufactures, assembles and

markets mobile phones, televisions, and other devices configured to decode H.265 video. See

https://www.businesswire.com/news/home/20140904006500/en/Leading-TV-Maker-TCL-

Adopt-DivX%C2%AE-HEVC (last visited Jan. 9, 2021) (stating “TCL Corporation will adopt the

industry leading DivX® HEVC technology for its global line of digital televisions, enabling the

playback of high-quality, highly efficient Ultra HD (4K) video in the living room”); see also

https://www.amazon.com/ask/questions/TxH21ZVXC0DLJT (last visited Jan. 9, 2021) (stating

“The built-in media Player on TCL Roku TVs is designed to play movies, pictures, and music

using the most popular file formats, including HEVC/H.265.”).

       44.     TCL directly infringes the ʼ097 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes, and/or

products containing the same that incorporate the fundamental technologies covered by the ’097

patent to, for example, its alter egos, agents, intermediaries, distributors, importers, customers,

subsidiaries, and/or consumers. Furthermore, on information and belief, TCL sells and makes the

Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States, thereby

directly infringing the ’097 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C. v. Marvell

Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, TCL directly



                                                 16
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 17 of 56 PageID #: 17




infringes the ’097 patent through its direct involvement in the activities of its subsidiaries,

including TTE Technology, Inc. and TCT Mobile (US) Inc., including by selling and offering for

sale the Accused Products directly to such subsidiaries and importing the Accused Products into

the United States for such subsidiaries. Such subsidiaries conduct activities that constitute direct

infringement of the ’097 patent under 35 U.S.C. § 271(a) by making, offering for sale, selling,

and/or importing those Accused Products. For example, and on information and belief, TCL offers

for sale, sells, and imports the Accused Products within the U.S. to, for example, its distributors,

customers, subsidiaries, importers, and/or consumers. Further, TCL is vicariously liable for this

infringing conduct of its U.S.-based sales subsidiaries, e.g., TTE Technology, Inc. and TCT Mobile

(US) Inc., (under both the alter ego and agency theories) because, as an example and on

information and belief, TCL and TTE Technology, Inc. and TCT Mobile (US) Inc. are essentially

the same company, and TCL has the right and ability to control its subsidiaries infringing acts and

receives a direct financial benefit from the infringement of its U.S.-based sales subsidiaries, e.g.,

TTE Technology, Inc. and TCT Mobile (US) Inc.

       45.     For example, TCL infringes claim 4 of the ’097 patent via the Accused Products.

The Accused Products perform the “decoding method for carrying out a decoding process for a

multiplexed stream which is obtained by multiplexing plural streams in parallel for each of the

streams included in the multiplexed stream” of claim 4. For example, the Accused Products

implement a decoding method to carry out a H.265/HEVC decoding process using multi-level slice

fragmentation feature. The decoding process decodes input image bitstream(s) including picture

frames, each individually a multiplexed stream that is obtained by encoding multiple smaller units

(plural streams) that comprise the entire bitstream including its picture frames.




                                                 17
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 18 of 56 PageID #: 18




       46.      The Accused Products perform “separating the multiplexed stream into plural

streams.” For example, the HEVC decoding process involves dividing an encoded input bitstream

including individual picture frames, each of which is a multiplexed stream, into multiple slices

(“plural streams”).

       47.     The Accused Products perform “selecting one of the plural separated streams such

that a target of a decoding process is converted from one stream to another stream.” For example,

the HEVC decoding process involves decoding each of the slices in an input picture frame one by

one until all slice segments in a slice are decoded, ensuring that the entire slice is decoded before

moving to the following slice:




In the example above, one of the plural separated streams, slice 1, is selected to be decoded first,

followed by slice 2 in the decoding process, thereby switching the decoding order from slice 1 to

slice 2 (“such that a target of a decoding process converted from one stream to another stream”).

       48.     The Accused Products perform “decoding one of the plural separated streams

output by the stream selection process.” For example, the selection process from the above

example selects slice 1 which is then decoded. The entire slice (all slice segments) is decoded in

the decoding process.

                                                 18
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 19 of 56 PageID #: 19




       49.     The Accused Products perform “wherein said selecting comprises detecting a

stream switchable position in a stream being subjected to said decoding, at which position said

decoding can be interrupted, and performing said selecting such that said decoding for the stream

which is being processed is interrupted at the stream switchable position.” For example, HEVC

decoding process detects the end of the last slice segment in a slice, which is a stream switchable

position where the decoding can be interrupted. After the decoding is interrupted, decoding for the

following slice (slice 2 in the example above) begins.

       50.     The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       51.     At a minimum, TCL has known of the ’097 patent at least as early as the filing date

of the complaint. In addition, TCL has known about the ʼ097 patent since at least December 10,

2020, when TCL was given access to a data room providing notice of its infringement.

       52.     On information and belief, since at least the above-mentioned date when TCL was

on notice of its infringement, TCL has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’097

patent to directly infringe one or more claims of the ’097 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, TCL does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’097 patent. TCL intends to cause, and has taken affirmative steps

to induce infringement by its distributors, importers, customers, subsidiaries, and/or consumers by

at least, inter alia, creating advertisements that promote the infringing use of the Accused Products,

creating and/or maintaining established distribution channels for the Accused Products into and



                                                    19
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 20 of 56 PageID #: 20




within the United States, manufacturing the Accused Products in conformity with U.S. laws and

regulations, distributing or making available instructions or manuals for these products to

purchasers and prospective buyers, testing and certifying features related to H.265 decoding in the

Accused Products, and/or providing technical support, replacement parts, or services for these

products to these purchasers in the United States.

       53.     On information and belief, despite having knowledge of the ’097 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’097 patent,

TCL has nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. TCL’s infringing activities relative to the ’097 patent have been, and

continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       54.     SPV has been damaged as a result of TCL’s infringing conduct described in this

Count. TCL is, thus, liable to SPV in an amount that adequately compensates SPV for TCL’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT II
                     (INFRINGEMENT OF U.S. PATENT NO. 7,685,498)

       55.     Plaintiff incorporates paragraphs 1 through 54 herein by reference.

       56.     SPV is the assignee of the ’498 patent, entitled “Digital broadcasting system and

digital broadcast transmission and reception method,” with ownership of all substantial rights

in the ’498 patent, including the right to exclude others and to enforce, sue, and recover

damages for past and future infringements.


                                                 20
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 21 of 56 PageID #: 21




       57.     The ’498 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’498 patent issued from U.S. Patent Application No.

10/586,438.

       58.     TCL has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’498 patent in this judicial district and elsewhere in Texas

and the United States.

       59.     On information and belief, TCL designs, develops, manufactures, assembles and

markets mobile phones, televisions, and other devices configured to decode H.265 video. See

https://www.businesswire.com/news/home/20140904006500/en/Leading-TV-Maker-TCL-

Adopt-DivX%C2%AE-HEVC (last visited Jan. 9, 2021) (stating “TCL Corporation will adopt the

industry leading DivX® HEVC technology for its global line of digital televisions, enabling the

playback of high-quality, highly efficient Ultra HD (4K) video in the living room”); see also

https://www.amazon.com/ask/questions/TxH21ZVXC0DLJT (last visited Jan. 9, 2021) (stating

“The built-in media Player on TCL Roku TVs is designed to play movies, pictures, and music

using the most popular file formats, including HEVC/H.265.”).

       60.     TCL directly infringes the ʼ498 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes, and/or

products containing the same that incorporate the fundamental technologies covered by the ’498

patent to, for example, its alter egos, agents, intermediaries, distributors, importers, customers,

subsidiaries, and/or consumers. Furthermore, on information and belief, TCL sells and makes the

Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are



                                                21
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 22 of 56 PageID #: 22




destined for the United States and/or designing those products for sale in the United States, thereby

directly infringing the ’498 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C. v. Marvell

Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, TCL directly

infringes the ’498 patent through its direct involvement in the activities of its subsidiaries,

including TTE Technology, Inc. and TCT Mobile (US) Inc., including by selling and offering for

sale the Accused Products directly to such subsidiaries and importing the Accused Products into

the United States for such subsidiaries. Such subsidiaries conduct activities that constitute direct

infringement of the ’498 patent under 35 U.S.C. § 271(a) by making, offering for sale, selling,

and/or importing those Accused Products. For example, and on information and belief, TCL offers

for sale, sells, and imports the Accused Products within the U.S. to, for example, its distributors,

customers, subsidiaries, importers, and/or consumers. Further, TCL is vicariously liable for this

infringing conduct of its U.S.-based sales subsidiaries, e.g., TTE Technology, Inc. and TCT Mobile

(US) Inc., (under both the alter ego and agency theories) because, as an example and on

information and belief, TCL and TTE Technology, Inc. and TCT Mobile (US) Inc. are essentially

the same company, and TCL has the right and ability to control its subsidiaries infringing acts and

receives a direct financial benefit from the infringement of its U.S.-based sales subsidiaries, e.g.,

TTE Technology, Inc. and TCT Mobile (US) Inc.

       61.     For example, TCL infringes claim 10 of the ʼ498 patent via the Accused Products.

The Accused Products comprise the “reception apparatus for use in a digital broadcasting system

for transmitting and receiving, via a network, a broadcast stream created from a broadcast source,

the broadcast source including image and audio data and being used for broadcasting” of claim 10.

For example, the Accused Products are each a reception apparatus that receives digital HEVC-

encoded content streams of video and audio, such as HEVC encoded live broadcast content. See,



                                                 22
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 23 of 56 PageID #: 23




e.g., https://www.tcl.com/us/en/blog/article/how-to-watch-nhl-playoffs (last visited on Jan. 9,

2021).

         62.     The Accused Products each comprise “a receiving unit operable to receive the

broadcast stream via the network.” For example, the Accused Products are configured to receive

the      H.265      encoded     broadcast      stream      via     the     internet.    See,     e.g.,

https://www.tcl.com/us/en/blog/article/how-to-watch-nhl-playoffs (last visited on Jan. 9, 2021).

         63.     The Accused Products each comprise “a decoding unit operable to extract, from the

received broadcast stream, at least one of a first layer code and a second layer code, the first layer

code and the second layer code (i) being generated from the broadcast source coded based on a

characteristic of the broadcast source, and (ii) respectively being for reproduction of the broadcast

source.” For example, the Accused Products have H.265 decoding units that are configured to

extract coded NAL Unit Types (nal_unit_type) from the received stream. The NAL Unit Types

correspond to the first layer code and second layer code. The NAL Unit Type is generated during

the coding process at the broadcast source and coded based on the broadcast source (i.e., VCL

NAL Units contain picture data and non-VCL NAL Units contain supplemental decoding

information). The NAL Unit Type identifies whether a NAL Unit is a Video Coding Layer NAL

Unit or a non-VCL NAL Unit. The codes are used for the decoding process.

         64.     The Accused Products each comprise “a reproducing unit operable to reproduce the

broadcast source using the at least one of the first layer code and the second layer code extracted

by said decoding unit.” For example, the Accused Products have a unit that outputs a signal that is

a reproduction of the source media. The devices use the NAL Unit Types to reconstruct the media.

For example the NAL Unit Types govern the picture output order. The Accused Products are

configured to display the reproduced broadcast source.



                                                 23
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 24 of 56 PageID #: 24




       65.     The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       66.     At a minimum, TCL has known of the ’498 patent at least as early as the filing date

of the complaint. In addition, TCL has known about the ’498 patent since at least September 11,

2020, when TCL was given access to a data room providing notice of its infringement.

       67.     On information and belief, since at least the above-mentioned date when TCL was

on notice of its infringement, TCL has actively induced, under U.S.C. § 271(b), distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’498

patent to directly infringe one or more claims of the ’498 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, TCL does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’498 patent. TCL intends to cause, and have taken affirmative steps

to induce infringement by distributors, importers, customers, subsidiaries, and/or consumers by at

least, inter alia, creating advertisements that promote the infringing use of the Accused Products,

creating and/or maintaining established distribution channels for the Accused Products into and

within the United States, manufacturing the Accused Products in conformity with U.S. laws and

regulations, distributing or making available instructions or manuals for these products to

purchasers and prospective buyers, testing wireless networking features in the Accused Products,

and/or providing technical support, replacement parts, or services for these products to these

purchasers in the United States.

       68.     On information and belief, despite having knowledge of the ’498 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’498 patent,



                                                    24
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 25 of 56 PageID #: 25




TCL has nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. TCL’s infringing activities relative to the ’498 patent have been, and

continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       69.     SPV has been damaged as a result of TCL’s infringing conduct described in this

Count. TCL is, thus, liable to SPV in an amount that adequately compensates SPV for TCL’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                           COUNT III
                     (INFRINGEMENT OF U.S. PATENT NO. 8,019,169)

       70.      Plaintiff incorporates paragraphs 1 through 69 herein by reference.

       71.     SPV is the assignee of the ’169 patent, entitled “Image coding apparatus, image

decoding apparatus, image processing apparatus and methods thereof,” with ownership of all

substantial rights in the ’169 patent, including the right to exclude others and to enforce, sue,

and recover damages for past and future infringements.

       72.     The ’169 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’169 patent issued from U.S. Patent Application No.

12/014,895.

       73.     TCL has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’169 patent in this judicial district and elsewhere in Texas

and the United States.




                                                 25
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 26 of 56 PageID #: 26




       74.     On information and belief, TCL designs, develops, manufactures, assembles and

markets mobile phones, televisions, and other devices configured to decode H.265 video. See

https://www.businesswire.com/news/home/20140904006500/en/Leading-TV-Maker-TCL-

Adopt-DivX%C2%AE-HEVC (last visited Jan. 9, 2021) (stating “TCL Corporation will adopt the

industry leading DivX® HEVC technology for its global line of digital televisions, enabling the

playback of high-quality, highly efficient Ultra HD (4K) video in the living room”); see also

https://www.amazon.com/ask/questions/TxH21ZVXC0DLJT (last visited Jan. 9, 2021) (stating

“The built-in media Player on TCL Roku TVs is designed to play movies, pictures, and music

using the most popular file formats, including HEVC/H.265.”).

       75.     TCL directly infringes the ’169 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes, and/or

products containing the same that incorporate the fundamental technologies covered by the ’169

patent to, for example, its alter egos, agents, intermediaries, distributors, importers, customers,

subsidiaries, and/or consumers. Furthermore, on information and belief, TCL sells and makes the

Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States, thereby

directly infringing the ’169 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C. v. Marvell

Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, TCL directly

infringes the ’169 patent through its direct involvement in the activities of its subsidiaries,

including TTE Technology, Inc. and TCT Mobile (US) Inc., including by selling and offering for

sale the Accused Products directly to such subsidiaries and importing the Accused Products into



                                                 26
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 27 of 56 PageID #: 27




the United States for such subsidiaries. Such subsidiaries conduct activities that constitute direct

infringement of the ’169 patent under 35 U.S.C. § 271(a) by making, offering for sale, selling,

and/or importing those Accused Products. For example, and on information and belief, TCL offers

for sale, sells, and imports the Accused Products within the U.S. to, for example, its distributors,

customers, subsidiaries, importers, and/or consumers. Further, TCL is vicariously liable for this

infringing conduct of its U.S.-based sales subsidiaries, e.g., TTE Technology, Inc. and TCT Mobile

(US) Inc., (under both the alter ego and agency theories) because, as an example and on

information and belief, TCL and TTE Technology, Inc. and TCT Mobile (US) Inc. are essentially

the same company, and TCL has the right and ability to control its subsidiaries infringing acts and

receives a direct financial benefit from the infringement of its U.S.-based sales subsidiaries, e.g.,

TTE Technology, Inc. and TCT Mobile (US) Inc.

       76.     For example, TCL infringes claim 21 of the ’169 patent via the Accused Products.

The Accused Products perform the “image decoding method” of claim 21. For example, the

Accused Products implement a decoding method to carry out a H.265/HEVC decoding process.

       77.      The Accused Products perform “acquiring a bit stream and additional information

which indicates a first still image.” For example, in the HEVC decoding process a decoder acquires

a bit stream and additional information by receiving an input bitstream and extracting a sub-

bitstream (additional information) identified as BitstreamToDecode that indicates a current picture

(first still image) via the variable CurrPic. The ITU-T H.265 Standard provides support for this:




                                                 27
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 28 of 56 PageID #: 28




       78.     The Accused Products perform “acquiring a second still image indicated in the

additional information.” For example, in the HEVC decoding process, the decoder acquires a

reference picture (second still image) by selecting a reference picture from a reference picture list,

which is included in the sub-bitstream (additional information). The ITU-T H.265 Standard

provides support for this:




       79.     The Accused Products perform “generating a predictive image for the first image

using the second still image as a reference image.” For example, in the inter prediction processes


                                                 28
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 29 of 56 PageID #: 29




included in the H.265 decoding process, the predictive picture is created from the reference picture.

The output of the inter prediction decoding is a modified reconstructed picture before deblocking

filtering, which is a predictive image. The ITU-T H.265 Standard provides support for this:




        80.    The Accused Products perform “adding prediction residual obtained from the bit

stream indicating the first image and the predictive image to obtain the first still image.” For

example, in the HEVC decoding process, arrays of prediction residual samples obtained from the

bit stream, at a location where the additional information BitstreamToDecode indicating the first

still image was extracted, are added to the predictive image (as array of samples predicted for the

first still image) to generate the first still image. The ITU-T H.265 Standard provides support for

this:


                                                 29
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 30 of 56 PageID #: 30




       81.     The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       82.     At a minimum, TCL has known of the ’169 patent at least as early as the filing date

of the complaint. In addition, TCL has known about the ’169 patent since at least September 11,

2020, when TCL was given access to a data room providing notice of its infringement.

       83.     On information and belief, since at least the above-mentioned date when TCL was

on notice of its infringement, TCL has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’169

patent to directly infringe one or more claims of the ’169 patent by using, offering for sale, selling,

                                                    30
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 31 of 56 PageID #: 31




and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, TCL does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’169 patent. TCL intends to cause, and has taken affirmative steps

to induce infringement by its distributors, importers, customers, subsidiaries, and/or consumers by

at least, inter alia, creating advertisements that promote the infringing use of the Accused Products,

creating and/or maintaining established distribution channels for the Accused Products into and

within the United States, manufacturing the Accused Products in conformity with U.S. laws and

regulations, distributing or making available instructions or manuals for these products to

purchasers and prospective buyers, testing and certifying features related to H.265 decoding in the

Accused Products, and/or providing technical support, replacement parts, or services for these

products to these purchasers in the United States.

       84.      On information and belief, despite having knowledge of the ’169 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’169 patent,

TCL has nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. TCL’s infringing activities relative to the ’169 patent have been, and

continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       85.      SPV has been damaged as a result of TCL’s infringing conduct described in this

Count. TCL is, thus, liable to SPV in an amount that adequately compensates SPV for TCL’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.



                                                 31
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 32 of 56 PageID #: 32




                                           COUNT IV
                     (INFRINGEMENT OF U.S. PATENT NO. 8,737,476)

       86.     Plaintiff incorporates paragraphs 1 through 85 herein by reference.

       87.     SPV is the assignee of the ’476 patent, entitled “Image decoding device, image

decoding method, integrated circuit, and program for performing parallel decoding of coded image

data,” with ownership of all substantial rights in the ’476 patent, including the right to

exclude others and to enforce, sue, and recover damages for past and future infringements.

       88.      The ’476 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’476 patent issued from U.S. Patent Application No.

12/812,134.

       89.     TCL has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’476 patent in this judicial district and elsewhere in Texas

and the United States.

       90.     On information and belief, TCL designs, develops, manufactures, assembles and

markets mobile phones, televisions, and other devices configured to decode H.265 video. See

https://www.businesswire.com/news/home/20140904006500/en/Leading-TV-Maker-TCL-

Adopt-DivX%C2%AE-HEVC (last visited Jan. 9, 2021) (stating “TCL Corporation will adopt the

industry leading DivX® HEVC technology for its global line of digital televisions, enabling the

playback of high-quality, highly efficient Ultra HD (4K) video in the living room”); see also

https://www.amazon.com/ask/questions/TxH21ZVXC0DLJT (last visited Jan. 9, 2021) (stating

“The built-in media Player on TCL Roku TVs is designed to play movies, pictures, and music

using the most popular file formats, including HEVC/H.265.”).

       91.     TCL directly infringes the ’476 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes, and/or


                                                32
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 33 of 56 PageID #: 33




products containing the same that incorporate the fundamental technologies covered by the ’476

patent to, for example, its alter egos, agents, intermediaries, distributors, importers, customers,

subsidiaries, and/or consumers. Furthermore, on information and belief, TCL sells and makes the

Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States, thereby

directly infringing the ’476 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C. v. Marvell

Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, TCL directly

infringes the ’476 patent through its direct involvement in the activities of its subsidiaries,

including TTE Technology, Inc. and TCT Mobile (US) Inc., including by selling and offering for

sale the Accused Products directly to such subsidiaries and importing the Accused Products into

the United States for such subsidiaries. Such subsidiaries conduct activities that constitute direct

infringement of the ’476 patent under 35 U.S.C. § 271(a) by making, offering for sale, selling,

and/or importing those Accused Products. For example, and on information and belief, TCL offers

for sale, sells, and imports the Accused Products within the U.S. to, for example, its distributors,

customers, subsidiaries, importers, and/or consumers. Further, TCL is vicariously liable for this

infringing conduct of its U.S.-based sales subsidiaries, e.g., TTE Technology, Inc. and TCT Mobile

(US) Inc., (under both the alter ego and agency theories) because, as an example and on

information and belief, TCL and TTE Technology, Inc. and TCT Mobile (US) Inc. are essentially

the same company, and TCL has the right and ability to control its subsidiaries infringing acts and

receives a direct financial benefit from the infringement of its U.S.-based sales subsidiaries, e.g.,

TTE Technology, Inc. and TCT Mobile (US) Inc.



                                                 33
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 34 of 56 PageID #: 34




       92.     For example, TCL infringes claim 14 of the ’476 patent via the Accused Products.

The Accused Products perform the “image decoding method of decoding coded image data on a

block-by-block basis, the coded image data being resulted from coding, on a block-by-block basis,

of image data partitioned into blocks each of which has a predetermined number of pixels” of

claim 14. For example, the Accused Products include an H.265 decoder that receives a coded

image and decodes it on a block-by-block basis. The coded image resulted from coding, on a block-

by-block basis, of image data partitioned into blocks, known as CTUs. The CTUs have a

predetermined number of pixels (e.g., 64 x 64 pixels).

       93.     The Accused Products perform “pre-decoding, on a block-by-block basis, reference

information indicating a number of reference images to be referred to on a block-by-block basis

for decoding the coded image data.” For example, as part of processing H.265 encoded video, the

Accused Products use “slice decoding.” The slice decoding process includes obtaining reference

information that indicates a number of reference images for decoding an image slice prior to

decoding (i.e. pre-decoding) the current image to be decoded on a block-by-block basis. The

Accused Products receive information from the slice header that include RPS (Reference Picture

Set) information. The ITU-T H.265 Standard provides support for this:




                                               34
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 35 of 56 PageID #: 35




       94.     The RPS information contains reference information indicating number of images

to be referred to for decoding an image slice (e.g. in the example above, images I0 and P1 are the

reference images used to decode image B2). For example, RPS contains syntax and index

structures that refer to one or more reference pictures and how those reference pictures are to be

used to decode image slices. Further, the RPS information also contains reference information

indicating number of images to be referred to for decoding an image slice (e.g. in the example

above, the number of reference images for Picture B2 is two). The slice header containing the

status of the DPB (Decoded Picture Buffer) informs the Accused Product’s H.265 decoder of the

number of reference images to be referred to for decoding an image slice (e.g., image B2 above

requires two reference images to be decoded).

       95.     The Accused Products perform “calculating, on a block-by-block basis using the

reference information, a predictive data amount of a reference image to be read out on a block-by-

block basis from a storage unit for decoding the coded image data, the storage unit storing data of

                                                35
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 36 of 56 PageID #: 36




at least one reference image to be referred to for decoding the coded image data.” For example, in

H.265/HEVC, the DPB (Decoded Picture Buffer) is a storage unit that stores RPS information,

including the reference images to be used for decoding an image slice. In the example above, the

DPB stores three reference images (I0, P1, B2) that are used in the example’s HEVC decoding

process. The Accused Products use the RPS reference information to calculate the amount of

reference image data required to decode an image slice. More specifically, the H.265 decoder

determines the total amount of reference image data (predictive data amount) required to decode

an image slice. For example, for ‘n’ number of reference images the total predictive data amount

is ‘n’ times the data amount of one reference image. In the example above, to decode the B2 image

the H.265 decoder calculates that a predictive data amount associated with two reference images

(I0 and P1) is to be read out from the DPB since two reference images are used to decode the

image B2.

       96.     The Accused Products perform “determining, using the predictive data amount

calculated, multiple blocks in the coded image data which are to be decoded in parallel, in such a

manner as to reduce variation in amounts of data read out from the storage unit.” For example, the

Accused Products use the predictive data (referenced above) and the reference images to determine

the blocks (CTUs) that are to be decoded in parallel in the current image to be decoded. For

example, as shown above, the H.265 decoder determines the multiple blocks in image B2 to be

decoded in parallel using exemplary reference images I0 and P1.

       97.     The Accused Products perform “decoding in parallel the determined multiple

blocks in the coded image data.” For example, the Accused Products decode the determined

multiple blocks in parallel. For example, as shown above, multiple blocks in exemplary image B2




                                               36
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 37 of 56 PageID #: 37




are decoded in parallel while the exemplary H.265 decoder uses images I0 and P1 as reference

images to decode the same.

       98.      The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s allegations that each limitation of claim 14 is met.

       99.     At a minimum, TCL has known of the ’476 patent at least as early as the filing date

of the complaint. In addition, TCL has known about the ’476 patent since at least September 11,

2020, when TCL was given access to a data room providing notice of its infringement.

       100.    On information and belief, since at least the above-mentioned date when TCL was

on notice of its infringement, TCL has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’476

patent to directly infringe one or more claims of the ’476 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, TCL does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’476 patent. TCL intends to cause, and has taken affirmative steps

to induce infringement by its distributors, importers, customers, subsidiaries, and/or consumers by

at least, inter alia, creating advertisements that promote the infringing use of the Accused Products,

creating and/or maintaining established distribution channels for the Accused Products into and

within the United States, manufacturing the Accused Products in conformity with U.S. laws and

regulations, distributing or making available instructions or manuals for these products to

purchasers and prospective buyers, testing and certifying features related to H.265 decoding in the

Accused Products, and/or providing technical support, replacement parts, or services for these

products to these purchasers in the United States.



                                                  37
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 38 of 56 PageID #: 38




       101.     On information and belief, despite having knowledge of the ’476 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’476 patent,

TCL has nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. TCL’s infringing activities relative to the ’476 patent have been, and

continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       102.    SPV has been damaged as a result of TCL’s infringing conduct described in this

Count. TCL is, thus, liable to SPV in an amount that adequately compensates SPV for TCL’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT V
                      (INFRINGEMENT OF U.S. PATENT NO. 8,971,401)

       103.     Plaintiff incorporates paragraphs 1 through 102 herein by reference.

       104.    SPV is the assignee of the ’401 patent, entitled “Image decoding device” with

ownership of all substantial rights in the ’401 patent, including the right to exclude others

and to enforce, sue, and recover damages for past and future infringements.

       105.     The ’401 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’401 patent issued from U.S. Patent Application No.

13/246,503.

       106.     TCL has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’401 patent in this judicial district and elsewhere in Texas

and the United States.


                                                 38
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 39 of 56 PageID #: 39




       107.    On information and belief, TCL designs, develops, manufactures, assembles and

markets mobile phones, televisions, and other devices configured to decode H.265 video. See

https://www.businesswire.com/news/home/20140904006500/en/Leading-TV-Maker-TCL-

Adopt-DivX%C2%AE-HEVC (last visited Jan. 9, 2021) (stating “TCL Corporation will adopt the

industry leading DivX® HEVC technology for its global line of digital televisions, enabling the

playback of high-quality, highly efficient Ultra HD (4K) video in the living room”); see also

https://www.amazon.com/ask/questions/TxH21ZVXC0DLJT (last visited Jan. 9, 2021) (stating

“The built-in media Player on TCL Roku TVs is designed to play movies, pictures, and music

using the most popular file formats, including HEVC/H.265.”).

       108.    TCL directly infringes the ’401 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes, and/or

products containing the same that incorporate the fundamental technologies covered by the ’401

patent to, for example, its alter egos, agents, intermediaries, distributors, importers, customers,

subsidiaries, and/or consumers. Furthermore, on information and belief, TCL sells and makes the

Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States, thereby

directly infringing the ’401 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C. v. Marvell

Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, TCL directly

infringes the ’401 patent through its direct involvement in the activities of its subsidiaries,

including TTE Technology, Inc. and TCT Mobile (US) Inc., including by selling and offering for

sale the Accused Products directly to such subsidiaries and importing the Accused Products into



                                                 39
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 40 of 56 PageID #: 40




the United States for such subsidiaries. Such subsidiaries conduct activities that constitute direct

infringement of the ’401 patent under 35 U.S.C. § 271(a) by making, offering for sale, selling,

and/or importing those Accused Products. For example, and on information and belief, TCL offers

for sale, sells, and imports the Accused Products within the U.S. to, for example, its distributors,

customers, subsidiaries, importers, and/or consumers. Further, TCL is vicariously liable for this

infringing conduct of its U.S.-based sales subsidiaries, e.g., TTE Technology, Inc. and TCT Mobile

(US) Inc., (under both the alter ego and agency theories) because, as an example and on

information and belief, TCL and TTE Technology, Inc. and TCT Mobile (US) Inc. are essentially

the same company, and TCL has the right and ability to control its subsidiaries infringing acts and

receives a direct financial benefit from the infringement of its U.S.-based sales subsidiaries, e.g.,

TTE Technology, Inc. and TCT Mobile (US) Inc.

       109.    For example, TCL infringes claim 1 of the ’401 patent via the Accused Products.

The Accused Products comprise the “image decoding device for processing an input bit stream

containing encoded data obtained by encoding a moving picture using intra-frame prediction,

where each of the macroblocks of the moving picture includes a plurality of prediction units for

the intra-frame prediction” of claim 1. For example, the Accused Products are configured to decode

H.265 encoded video that comprises input bitstreams encoded using intra-frame prediction. The

CTUs (macroblocks) of the video frames include a plurality of Prediction Units (PUs) for the intra-

prediction.

       110.    The Accused Products comprise “a stream divider configured to divide the input

bit stream into a plurality of sub-streams.” For example, the Accused Products are configured to

use the CABAC parsing process. In the CABAC parsing process, a stream divider is configured to

divide the input bitstream into slices (sub-streams) to be decoded. The sub-streams comprise CTU



                                                 40
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 41 of 56 PageID #: 41




rows for parallel processing, including but not limited to Wavefront Parallel Processing (WPP),

which is used by H.265 for entropy decoding.

       111.    The Accused Products comprise “a plurality of image decoders each configured to

decode the corresponding one of the plurality of sub-streams, thereby outputting images.” For

example, as part of WPP, the Accused Products are configured to use a plurality of decoders to

decode the slices in parallel. The plurality of image decoders may comprise a plurality of physical

and/or logical cores/threads/engines/units.

       112.    The Accused Products are configured such that “the stream divider divides the

encoded data corresponding to one of the macroblocks into groups each made up of at least one of

the prediction units and outputs the sub-streams so that the groups are included in different ones

of the sub-streams, each of the sub-streams includes prediction units from different macroblocks.”

For example, the H.265 encoded data corresponding to one of the CTUs (macroblocks) is divided

into a plurality of coding units (CU) (groups), each group includes at least one of the prediction

units. Individual CTUs including their CU (groups) are included in different WPP slices (sub-

streams), with each slice including PUs from different CTUs (macroblocks).

       113.     The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s allegations that each limitation of claim 14 is met.

       114.    At a minimum, TCL has known of the ’401 patent at least as early as the filing date

of the complaint. In addition, TCL has known about the ’401 patent since at least September 11,

2020, when TCL was given access to a data room providing notice of its infringement.

       115.    On information and belief, since at least the above-mentioned date when TCL was

on notice of its infringement, TCL has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused



                                                  41
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 42 of 56 PageID #: 42




Products that include or are made using all of the limitations of one or more claims of the ’401

patent to directly infringe one or more claims of the ’401 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, TCL does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’401 patent. TCL intends to cause, and has taken affirmative steps

to induce infringement by its distributors, importers, customers, subsidiaries, and/or consumers by

at least, inter alia, creating advertisements that promote the infringing use of the Accused Products,

creating and/or maintaining established distribution channels for the Accused Products into and

within the United States, manufacturing the Accused Products in conformity with U.S. laws and

regulations, distributing or making available instructions or manuals for these products to

purchasers and prospective buyers, testing and certifying features related to H.265 decoding in the

Accused Products, and/or providing technical support, replacement parts, or services for these

products to these purchasers in the United States.

       116.     On information and belief, despite having knowledge of the ’401 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’401 patent,

TCL has nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. TCL’s infringing activities relative to the ’401 patent have been, and

continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       117.    SPV has been damaged as a result of TCL’s infringing conduct described in this

Count. TCL is, thus, liable to SPV in an amount that adequately compensates SPV for TCL’s



                                                  42
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 43 of 56 PageID #: 43




infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                           COUNT VI
                     (INFRINGEMENT OF U.S. PATENT NO. 9,042,457)

       118.    Plaintiff incorporates paragraphs 1 through 117 herein by reference.

       119.    SPV is the assignee of the ’457 patent, entitled “Image Decoding Apparatus and

Image Coding Apparatus with Parallel Decoding,” with ownership of all substantial rights in

the ’457 patent, including the right to exclude others and to enforce, sue, and recover damages

for past and future infringements.

       120.     The ’457 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’457 patent issued from U.S. Patent Application No.

12/673,408.

       121.     TCL has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’457 patent in this judicial district and elsewhere in Texas

and the United States.

       122.    On information and belief, TCL designs, develops, manufactures, assembles and

markets mobile phones, televisions, and other devices configured to decode H.265 video. See

https://www.businesswire.com/news/home/20140904006500/en/Leading-TV-Maker-TCL-

Adopt-DivX%C2%AE-HEVC (last visited Jan. 9, 2021) (stating “TCL Corporation will adopt the

industry leading DivX® HEVC technology for its global line of digital televisions, enabling the

playback of high-quality, highly efficient Ultra HD (4K) video in the living room”); see also

https://www.amazon.com/ask/questions/TxH21ZVXC0DLJT (last visited Jan. 9, 2021) (stating

“The built-in media Player on TCL Roku TVs is designed to play movies, pictures, and music

using the most popular file formats, including HEVC/H.265.”).


                                                43
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 44 of 56 PageID #: 44




       123.    TCL directly infringes the ’457 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes, and/or

products containing the same that incorporate the fundamental technologies covered by the ’457

patent to, for example, its alter egos, agents, intermediaries, distributors, importers, customers,

subsidiaries, and/or consumers. Furthermore, on information and belief, TCL sells and makes the

Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States, thereby

directly infringing the ’457 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C. v. Marvell

Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, TCL directly

infringes the ’457 patent through its direct involvement in the activities of its subsidiaries,

including TTE Technology, Inc. and TCT Mobile (US) Inc., including by selling and offering for

sale the Accused Products directly to such subsidiaries and importing the Accused Products into

the United States for such subsidiaries. Such subsidiaries conduct activities that constitute direct

infringement of the ’457 patent under 35 U.S.C. § 271(a) by making, offering for sale, selling,

and/or importing those Accused Products. For example, and on information and belief, TCL offers

for sale, sells, and imports the Accused Products within the U.S. to, for example, its distributors,

customers, subsidiaries, importers, and/or consumers. Further, TCL is vicariously liable for this

infringing conduct of its U.S.-based sales subsidiaries, e.g., TTE Technology, Inc. and TCT Mobile

(US) Inc., (under both the alter ego and agency theories) because, as an example and on

information and belief, TCL and TTE Technology, Inc. and TCT Mobile (US) Inc. are essentially

the same company, and TCL has the right and ability to control its subsidiaries infringing acts and



                                                 44
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 45 of 56 PageID #: 45




receives a direct financial benefit from the infringement of its U.S.-based sales subsidiaries, e.g.,

TTE Technology, Inc. and TCT Mobile (US) Inc.

       124.    For example, TCL infringes claim 7 of the ’457 patent via the Accused Products.

The Accused Products perform the “image decoding method for decoding, using a processor, a

coded stream generated by coding, on a block-by-block basis, a picture including blocks” of claim

7. For example, the Accused Products include a video decoder that is configured to decode H.265

encoded data. Each of the Accused Products includes a processor for executing instructions to

operate the full functionality of the product, including H.265 decoding functionality. The Accused

Products use a processor to decode a coded stream that resulted from coding, on a block-by-block

basis, a picture including blocks, known as CTUs.

       125.    The Accused Products use the processor for “performing, on a block group-by-

block group basis, variable length decoding, and generating block decoding information using a

result of the variable length decoding for each of a plurality of block groups which (i) contain

blocks, (ii) are different from each other, and (iii) are included in the coded stream, the block

decoding information for the block group being a parameter necessary for decoding another block

group from among the plurality of block groups.” For example, the processor performs, on a block

group-by-block group basis, variable length decoding, and generates block decoding information

using a result of the variable length decoding of plurality of block groups. The source code within

the Accused Products is believed to incorporate variable length decoding on a block group-by-

block group basis in conformance with H.265 (e.g., predecoding the slice header provides syntax

elements for subsequent decoding operations).




                                                 45
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 46 of 56 PageID #: 46




       126.    The processor determines the locations, within the network abstraction layer (NAL)

unit, of encoded syntax elements. The encoded syntax elements point to the start point of the

substreams in the bitstream, with the locations of the start points obtained as a result of the variable

length decoding of the syntax elements. Thus, the block decoding information (e.g., encoded

syntax elements) are generated using the result of the variable length decoding for each block

group. The plurality of block groups contain blocks. Each block group (substream) contains a

unique set of blocks. This is shown, for example, in the annotated image below by an encoded

bitstream comprising four substreams (block groups) each comprised of a different group of CTUs.




                                                  46
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 47 of 56 PageID #: 47




       127.    The plurality of block groups are included in the coded stream. For example, the

substreams are included in the slice segment data. The block decoding information for the block

group is a parameter necessary for decoding another block group from among the plurality of block

groups. For example, the block decoding information (e.g., encoded syntax elements) is necessary

for decoding another substream: there is a contextual dependency between substreams.

       128.    The Accused Products use the processor for “decoding, on a block-by-block basis

using the block decoding information generated using the result of the variable length decoding

performed in said performing, each of the plurality of block groups in parallel, wherein said

decoding performed on the block-by-block basis on each of the plurality of block groups in parallel

includes re-executing the variable length decoding on each of the plurality of block groups on

which the variable length decoding has been performed in said performing to determine a

prediction mode to be performed on the block group.” For example, H.265 is designed for

platforms configured to perform parallel decoding of a plurality of individual substreams (block

groups). The source code within the Accused Products is believed to incorporate decoding in

parallel in conformance with H.265. The Accused Products support parallel processing, such as

Wavefront Parallel Processing, to conform with H.265. The blocks in one of the block groups

(substreams) are decoded by using the block decoding information (syntax elements). The syntax

elements signal the start of each substream. Substreams are decoded in parallel on a block-by-

block basis. The decoding performed on the block-by-block basis on each of the plurality of block

groups in parallel includes re-executing the variable length decoding on each of the plurality of

blocks groups on which the variable length decoding has been performed in said performing to

determine a prediction mode to be performed on the block group. For example, the entropy decoder

re-executes variable length decoding on the blocks in the block groups using the syntax data



                                                47
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 48 of 56 PageID #: 48




obtained in the predecoding process. The prediction mode is dependent on the syntax elements of

the current block in view of the previously decoded blocks’ syntax elements. H.265 specifies that

information allowing for a determination of a prediction mode to be performed on a block group

is contained in the coded bitstream. The ITU-T H.265 Standard provides support for this:




       129.     The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s allegations that each limitation of claim 7 is met.

       130.    At a minimum, TCL has known of the ’457 patent at least as early as the filing date

of the complaint. In addition, TCL has known about the ’457 patent since at least September 11,

2020, when TCL was given access to a data room providing notice of its infringement.

       131.    On information and belief, since at least the above-mentioned date when TCL was

on notice of its infringement, TCL has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ’457

patent to directly infringe one or more claims of the ’457 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, TCL does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ’457 patent. TCL intends to cause, and has taken affirmative steps

                                                  48
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 49 of 56 PageID #: 49




to induce infringement by its distributors, importers, customers, subsidiaries, and/or consumers by

at least, inter alia, creating advertisements that promote the infringing use of the Accused Products,

creating and/or maintaining established distribution channels for the Accused Products into and

within the United States, manufacturing the Accused Products in conformity with U.S. laws and

regulations, distributing or making available instructions or manuals for these products to

purchasers and prospective buyers, testing and certifying features related to H.265 decoding in the

Accused Products, and/or providing technical support, replacement parts, or services for these

products to these purchasers in the United States.

       132.     On information and belief, despite having knowledge of the ’457 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’457 patent,

TCL has nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. TCL’s infringing activities relative to the ’457 patent have been, and

continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       133.    SPV has been damaged as a result of TCL’s infringing conduct described in this

Count. TCL is, thus, liable to SPV in an amount that adequately compensates SPV for TCL’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT VII
                      (INFRINGEMENT OF U.S. PATENT NO. 9,414,059)

       134.     Plaintiff incorporates paragraphs 1 through 133 herein by reference.




                                                 49
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 50 of 56 PageID #: 50




       135.    SPV is the assignee of the ’059 patent, entitled “Image Processing Device, Image

Coding Method, and Image Processing Method” with ownership of all substantial rights in the

’059 patent, including the right to exclude others and to enforce, sue, and recover damages

for past and future infringements.

       136.     The ’059 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’059 patent issued from U.S. Patent Application No.

13/877,389.

       137.     TCL has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’059 patent in this judicial district and elsewhere in Texas

and the United States.

       138.    On information and belief, TCL designs, develops, manufactures, assembles and

markets mobile phones, televisions, and other devices configured to decode H.265 video. See

https://www.businesswire.com/news/home/20140904006500/en/Leading-TV-Maker-TCL-

Adopt-DivX%C2%AE-HEVC (last visited Jan. 9, 2021) (stating “TCL Corporation will adopt the

industry leading DivX® HEVC technology for its global line of digital televisions, enabling the

playback of high-quality, highly efficient Ultra HD (4K) video in the living room”); see also

https://www.amazon.com/ask/questions/TxH21ZVXC0DLJT (last visited Jan. 9, 2021) (stating

“The built-in media Player on TCL Roku TVs is designed to play movies, pictures, and music

using the most popular file formats, including HEVC/H.265.”).

       139.    TCL directly infringes the ’059 patent via 35 U.S.C. § 271(a) by making, offering

for sale, selling, and/or importing those Accused Products, their components and processes, and/or

products containing the same that incorporate the fundamental technologies covered by the ’059

patent to, for example, its alter egos, agents, intermediaries, distributors, importers, customers,



                                                50
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 51 of 56 PageID #: 51




subsidiaries, and/or consumers. Furthermore, on information and belief, TCL sells and makes the

Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States, thereby

directly infringing the ’059 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C. v. Marvell

Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013). Furthermore, TCL directly

infringes the ’059 patent through its direct involvement in the activities of its subsidiaries,

including TTE Technology, Inc. and TCT Mobile (US) Inc., including by selling and offering for

sale the Accused Products directly to such subsidiaries and importing the Accused Products into

the United States for such subsidiaries. Such subsidiaries conduct activities that constitute direct

infringement of the ’059 patent under 35 U.S.C. § 271(a) by making, offering for sale, selling,

and/or importing those Accused Products. For example, and on information and belief, TCL offers

for sale, sells, and imports the Accused Products within the U.S. to, for example, its distributors,

customers, subsidiaries, importers, and/or consumers. Further, TCL is vicariously liable for this

infringing conduct of its U.S.-based sales subsidiaries, e.g., TTE Technology, Inc. and TCT Mobile

(US) Inc., (under both the alter ego and agency theories) because, as an example and on

information and belief, TCL and TTE Technology, Inc. and TCT Mobile (US) Inc. are essentially

the same company, and TCL has the right and ability to control its subsidiaries infringing acts and

receives a direct financial benefit from the infringement of its U.S.-based sales subsidiaries, e.g.,

TTE Technology, Inc. and TCT Mobile (US) Inc.

       140.    For example, TCL infringes claim 1 of the ’059 patent via the Accused Products.

The Accused Products comprise an “image processing device which performs plural first



                                                 51
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 52 of 56 PageID #: 52




processes, by pipelining, on a coded stream obtained by dividing an image into plural coding unit

blocks according to at least two numbers of pixels and coding the image on a coding unit block-

by-block basis” of claim 1. For example, each of the Accused Products supports the H.265/HEVC

standard. The Accused Products process H.265/HEVC encoded video via a pipelined process. A

block comprises an array of samples (individual pixel data) that is used to code an image. The

coding is performed on a block-by-block basis because an image will be partitioned into multiple

blocks to be coded. The blocks can be of various sizes, therefore containing at least two numbers

of pixels (e.g., 8x8, 16x16, etc.).

        141.    The Accused Products comprise “plural first process units configured to perform,

by the pipelining, the plural first processes on the coded stream by each executing one of the plural

first processes.” For example, the Accused Products comprise multiple first process units

configured to decode the sub-streams of the coded stream in parallel. The cores of the processor

on the Accused Products can comprise separate first process units. The source code within the

Accused Products is believed to incorporate one or more parallel processing tools supported by

the H.265/HEVC standard. Such tools include, but are not necessarily limited to, tiles, wavefront

parallel processing, and entropy slices. In a wavefront parallel processing example, CTUs in

different slices are decoded in parallel. The processing units handling the respective threads via

pipelining comprise the plural first process units.

        142.    The Accused Products comprise “a control unit configured to divide or connect

portions of the coded stream into plural first processing unit blocks according to a first number of

pixels, each of the first processing unit blocks having the same number of pixels in the image, and

control the plural first process units to cause the plural first processes to be executed for each of

the first processing unit blocks.” For example, the control path for the CABAC decoder in the



                                                 52
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 53 of 56 PageID #: 53




Accused Products serves as the control unit. The source code within the Accused Products that

operates the HEVC functionality, including dividing portions of the coded stream into slices that

are further partitioned into CTUs of the same size serves as the control unit. The plural first

processes are executed for each of the CTUs. The syntax data of the bitstream uses entry points to

indicate how to construct the substreams for parallel processing.

       143.     The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s allegations that each limitation of claim1 is met.

       144.    At a minimum, TCL has known of the ʼ059 patent at least as early as the filing date

of the complaint. In addition, TCL has known about the ʼ059 patent since at least September 11,

2020, when TCL was given access to a data room providing notice of its infringement.

       145.    On information and belief, since at least the above-mentioned date when TCL was

on notice of its infringement, TCL has actively induced, under U.S.C. § 271(b), its distributors,

customers, subsidiaries, importers, and/or consumers that import, purchase, or sell the Accused

Products that include or are made using all of the limitations of one or more claims of the ʼ059

patent to directly infringe one or more claims of the ʼ059 patent by using, offering for sale, selling,

and/or importing the Accused Products. Since at least the notice provided on the above-mentioned

date, TCL does so with knowledge, or with willful blindness of the fact, that the induced acts

constitute infringement of the ʼ059 patent. TCL intends to cause, and has taken affirmative steps

to induce infringement by its distributors, importers, customers, subsidiaries, and/or consumers by

at least, inter alia, creating advertisements that promote the infringing use of the Accused Products,

creating and/or maintaining established distribution channels for the Accused Products into and

within the United States, manufacturing the Accused Products in conformity with U.S. laws and

regulations, distributing or making available instructions or manuals for these products to



                                                  53
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 54 of 56 PageID #: 54




purchasers and prospective buyers, testing and certifying features related to H.265 decoding in the

Accused Products, and/or providing technical support, replacement parts, or services for these

products to these purchasers in the United States.

       146.      On information and belief, despite having knowledge of the ʼ059 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ʼ059 patent,

TCL has nevertheless continued its infringing conduct and disregarded an objectively high

likelihood of infringement. TCL’s infringing activities relative to the ʼ059 patent have been, and

continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously wrongful, flagrant,

characteristic of a pirate, and an egregious case of misconduct beyond typical infringement such

that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three times the amount

found or assessed.

       147.      SPV has been damaged as a result of TCL’s infringing conduct described in this

Count. TCL is, thus, liable to SPV in an amount that adequately compensates SPV for TCL’s

infringements, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

                                          CONCLUSION

       148.      Plaintiff SPV is entitled to recover from TCL the damages sustained by Plaintiff as

a result of TCL’s wrongful acts, and willful infringement, in an amount subject to proof at trial,

which, by law, cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court.

       149.      Plaintiff has incurred and will incur attorneys’ fees, costs, and expenses in the

prosecution of this action. The circumstances of this dispute may give rise to an exceptional case




                                                 54
 Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 55 of 56 PageID #: 55




within the meaning of 35 U.S.C. § 285, and Plaintiff is entitled to recover its reasonable and

necessary attorneys’ fees, costs, and expenses.

                                         JURY DEMAND

       150.    Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules of

Civil Procedure.

                                     PRAYER FOR RELIEF

       151.    Plaintiff respectfully requests that the Court find in its favor and against TCL, and

that the Court grant Plaintiff the following relief:

       1. A judgment that TCL has infringed the Asserted Patents as alleged herein, directly

               and/or indirectly by way of inducing infringement of such patents;

       2. A judgment for an accounting of all damages sustained by Plaintiff as a result of the

               acts of infringement by TCL;

       3. A judgment and order requiring TCL to pay Plaintiff damages under 35 U.S.C. § 284,

               including up to treble damages as provided by 35 U.S.C. § 284, and any royalties

               determined to be appropriate;

       4. A judgment and order requiring TCL to pay Plaintiff pre-judgment and post-judgment

               interest on the damages awarded;

       5. A judgment and order finding this to be an exceptional case and requiring TCL to pay

               the costs of this action (including all disbursements) and attorneys’ fees as provided

               by 35 U.S.C. § 285; and

       6. Such other and further relief as the Court deems just and equitable.




                                                  55
Case 2:21-cv-00007-JRG Document 1 Filed 01/13/21 Page 56 of 56 PageID #: 56




Dated: January 13, 2021                       Respectfully submitted,
                                              /s/ Patrick J. Conroy
                                              Patrick J. Conroy
                                              Texas Bar No. 24012448
                                              T. William Kennedy Jr.
                                              Texas Bar No. 24055771
                                              Jonathan H. Rastegar
                                              Texas Bar No. 24064043
                                              Jerry D. Tice, II
                                              Texas Bar No. 24093263

                                              Bragalone Conroy PC
                                              2200 Ross Avenue
                                              Suite 4500W
                                              Dallas, TX 75201
                                              Tel: (214) 785-6670
                                              Fax: (214) 785-6680
                                              pconroy@bcpc-law.com
                                              bkennedy@bcpc-law.com
                                              jrastegar@bcpc-law.com
                                              jtice@bcpc-law.com

                                              Attorneys for Plaintiff
                                              Sovereign Peak Ventures, LLC




                                    56
